Citation Nr: 0932695	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine and muscle strain of the lower 
back as secondary to the service-connected right knee 
disability.

2.  Entitlement to a disability rating greater than 10 
percent for residuals of a right knee injury with arthritis.  

3.  Entitlement to an initial disability rating greater than 
30 percent for posttraumatic stress disorder (PTSD).  
 

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 
through March 1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from September 2003, June 2005, and September 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in White River Junction, Vermont, 
and in Manchester, New Hampshire.  Ultimately, the RO in 
Manchester, New Hampshire took jurisdiction of all three 
claims at issue. 

This case was previously before the Board in June 2006, at 
which time the Board issued a decision denying two of the 
claims at issue.  The Veteran appealed this decision to the 
U. S. Court of Appeals for Veterans Claims (Court).  

Pursuant to a September 2008 Memorandum Decision, the Court 
set aside the Board's decision as to the issues of secondary 
service connection for a low back disorder and an increased 
rating for a right knee disorder.  The Court reasoned that 
the Board in its June 2006 decision had failed to provide 
adequate reasons and bases in several instances with respect 
to these issues.  The Court therefore remanded these claims 
to the Board so that it may provide adequate reasons and 
bases for its findings.

After receiving this case back from the Court, the Board sent 
the Veteran a letter in January 2009 informing him he had 90 
days to submit additional evidence.  See generally 38 C.F.R. 
§ 1304 (2008).  In response, in April 2009, the Veteran's 
attorney submitted additional argument.  The VA also secured 
additional evidence in the form of VA treatment records.  In 
addition, the Veteran submitted a statement requesting that 
the Board remand the case back to the Agency of Original 
Jurisdiction (AOJ) for review of this newly submitted 
evidence and argument. 

Accordingly, the appeal is REMANDED to the RO in Manchester, 
New Hampshire.  VA will notify the appellant if further 
action is required.


REMAND

First, the Court issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), establishing additional notice 
requirements for increased rating claims.  However, as to the 
Veteran's increased rating claim for his right knee, the 
claims folder does not contain Veterans Claims Assistance Act 
(VCAA) notice compliant with the Court's decision in Vasquez.  
Therefore, the RO should issue a VCAA notice letter compliant 
with the additional notice requirements established in the 
Vasquez decision.

Second, as to the secondary service connection claim for his 
low back and the higher initial rating claim for PTSD, the RO 
should send the Veteran a VCAA notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That 
is, this letter should specifically advise him concerning the 
elements of a disability rating and an effective date.  
Moreover, in a September 2008 VA mental health treatment 
note, the Veteran indicated that he was in receipt of Social 
Security Administration (SSA) disability benefits.  This VCAA 
letter should also ask the Veteran to indicate if his SSA 
records are "relevant" to any of the current claims at 
issue and if so, the Veteran should provide the reason as to 
their relevancy.  See 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  Only if they are identified as relevant to any of 
the claims at issue should such records be secured.  

Third, another VA examination is needed to determine the 
current severity of the Veteran's right knee disability.  38 
C.F.R. § 3.327(a) (2008).  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  His last VA examination was recently 
performed in May 2008, only a short time ago.  However, in 
the September 2008 Memorandum Decision, the Court indicated 
the Board failed to provide adequate reasons and bases for 
its finding that the Veteran's right knee was stable.  In 
this vein, the recent May 2008 VA examiner failed to mention 
whether he performed any tests for instability, such as varus 
deformity, valgus deformity, Lachman's test, McMurray's test, 
or anterior and posterior drawer tests.  If an examination 
report does not contain sufficient detail, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2 
(2008).  As such, a new VA examination is necessary to 
determine if there is recurrent subluxation and lateral 
instability in the right knee by way of adequate testing.  
This examiner should also examine the Veteran's low back to 
provide an opinion as to whether it is at least as likely as 
not (50 percent or more probable) that any current low back 
disorder is proximately due to or is permanently aggravated 
by the Veteran's service-connected right knee arthritis.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

This opinion is necessary because the Veteran contends that 
he initially injured his low back in July 2004 when his 
service-connected right knee injury caused a sharp 
pain/locking in his right knee, causing him to fall in his 
shower thereby hurting his low back.  He also admits to 
subsequently reinjuring his low back at work in August 2004 
and January 2005.  See report of May 2005 VA examination.  
Additionally, X-ray studies in August 1998 revealed minimal 
osteoarthritis of the lumbar spine.  The May 2005 VA examiner 
only provided a speculative medical opinion as to the 
etiology of the Veteran's current low back disorder.  

Fourth, upon return from the Court, the Board sent a letter 
to the Veteran in January 2009 informing him that he had 90 
days to submit additional evidence with an indication as to 
whether he desired a remand for the AOJ  to consider the 
evidence or whether he waived this right and wanted the Board 
to consider any additional evidence submitted.  See generally 
38 C.F.R. § 1304 (2008).  In response, in April 2006, the 
Veteran's attorney submitted additional argument.  
Furthermore, additional relevant VA treatment records were 
associated with the claims folder, in addition to a request 
from the Veteran to remand the case to the AOJ for review of 
the new evidence.  Therefore, the appeal must be remanded to 
the AOJ for readjudication that includes consideration of 
this evidence.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	With regard to the increased rating 
claim for the Veteran's right knee, 
provide the Veteran with VCAA notice 
that is compliant with the current 
notice requirements for increased 
rating claims discussed in the Court's 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

     In this regard, this letter should 
notify the Veteran:

     (A) that, to substantiate his claim 
for a higher rating for his right knee 
disability, he should provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his right knee 
disability and the effect such 
worsening or increase in severity has 
had on his employment and daily life.

    (B) of examples of the types of 
medical and lay evidence he may submit 
(or ask the Secretary to obtain) that 
are relevant to establishing his 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability. 

     (C) of the Diagnostic Codes under 
which these conditions are rated, 
especially if they contain criteria 
that would not be satisfied by him 
demonstrating a noticeable worsening or 
increase in severity of the right knee 
disability and the effect of this 
worsening has on his employment and 
daily life (such as a specific 
measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to 
the Veteran.  Specifically, for his 
right knee, he must be provided a copy 
of the complete criteria listed under 
Diagnostic Codes 5257, 5260, and 5261. 

     (D) that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.  

2.	With regard to the low back secondary 
service connection claim and the higher 
initial rating claim for PTSD, send the 
Veteran a VCAA notice letter 
complying with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective 
date.  In addition, this letter should 
also ask the Veteran to indicate if his 
SSA records are "relevant" to any of 
his current claims at issue.  Only if 
his SSA records are identified as 
relevant to one of the claims at issue 
should such records be secured.  

3.	Then schedule the Veteran for a VA 
examination to assess the current 
severity of his right knee disability.  
He is hereby advised that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences to his 
claim for a higher rating.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including 
a complete copy of this remand, must be 
made available for review of the 
Veteran's pertinent medical history - 
including, in particular, the records 
of his treatment.  

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the Veteran, 
the examiner should discuss impairments 
associated with his right knee 
disability, including all ranges of 
motion and all functional impairment 
due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or 
atrophy of disuse, pain on pressure or 
manipulation, and muscle spasm.  The 
examiner should also specify any 
additional range-of-motion loss due to 
any of the above factors.  See 38 
C.F.R. §§ 4.40, 4.45 and 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-
207 (1995).

The examiner should also answer the 
following questions:

(A)	Does the Veteran have any 
lateral instability and/or 
recurrent subluxation in the 
right knee.  In making this 
determination, the examiner 
must specify what tests he 
performed or what observations 
he assessed for instability, 
such as varus deformity, valgus 
deformity, Lachman's test, 
McMurray's test, or anterior 
and posterior drawer tests.  If 
instability is present, the 
examiner should specifically 
state whether such instability 
is slight, moderate, or severe.  
If instability is not found, 
the examiner should clearly so 
state.

(B)	Is it as likely as not that the 
Veteran's service-connected 
right knee arthritis caused a 
sharp pain, locking, and/or 
instability in his right knee, 
resulting in the Veteran's 
reported fall in his shower in 
July 2004? 

(C)	If the Veteran's right knee 
arthritis, including any 
related pain, locking or 
instability, caused a fall in 
July 2004, is it at least as 
likely as not (50 percent or 
more probable) that any current 
low back disorder is 
proximately due to or is 
permanently aggravated by the 
Veteran's service-connected 
right knee arthritis or 
instability?  If aggravated, 
please identify the impairment 
which is the result of such 
aggravation.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record, 
including X-ray studies, past injuries, 
and assertions made by the Veteran.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible. 

4.	After completion of this development, 
readjudicate his claims in light of any 
additional evidence received since the 
June 2008 Supplemental Statement of the 
Case (SSOC).  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his attorney another SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

